16 F.3d 1227NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Ronald G. GRETZ, Appellee,v.KEARNEY, A Division of Kearney National, Inc., Appellant.
No. 93-2079WA.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 14, 1993.Filed:  February 14, 1994.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Kearney, a Division of Kearney National, Inc.  (Kearney), appeals from an adverse result in this age discrimination case.  Kearney contends there was insufficient evidence that Ronald G. Gretz (Gretz) was terminated because of his age.  Kearney also contends the district court committed error in failing to limit Gretz's award of back pay and in ordering his reinstatement.


2
We agree with the trial judge that this was well tried in the district court.  Although Gretz prevailed after a lengthy trial, this appeal simply involves the application of settled principles of law to the parties' facts.  We thus conclude the issues do not warrant a comprehensive opinion.  Having carefully considered the record, briefs, and parties' arguments, we find the evidence is not insufficient, and there is no error of law or abuse of discretion.


3
We affirm the judgment entered by the district court.  See 8th Cir.  R. 47B.